Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 5 January 2021 with respect to the Double Patenting rejection have been fully considered but they are not persuasive. 	Applicant presents no arguments and did not file a terminal disclaimer, therefore the rejection is maintained.
Applicant's arguments filed 5 January 2021 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the claims do not recite an abstract idea nor can they be performed mentally or by hand. The Examiner does not find this persuasive because the claims do not positively recite rapidly computing using parallel processing, but only that it can be enabled. Additionally, most of the claim limitations argued by the Applicant are passively claimed as “enables” or “to enable” and not positively recited. 	Applicant argues the claims are directed to a practical application under prong two of step 2A. Examiner repeats the previous statement that the “rapid computation of the subset of implied orders in parallel” is not reflected in the claims. A practical application cannot be found when the argued additional elements are not present in the claims nor positively recited.	Applicant argues the claims contain significantly more than the abstract idea and on pages 15-16 of the Remarks repeats the entire claim in full as “additional elements that provide ‘significantly more’ than mere operation of a trading system or generation of . 
Claim Objections
Claims  1are objected to because of the following informalities:  "a collection of one-dimensional arrays to en is not grammatical and should be “to enable parallel processing.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The claim(s) recite(s) create a plurality of implied calculation threads, each of which is associated with an object and corresponds to a root node, the object including a programmed method call, wherein each object maintains a shortest path tree and implied edge collection, each implied calculation thread operative to identify a plurality of implied orders from an associated subset of the set of real orders that are not tradable against each other by calculating one or more shortest path trees using a shortest path algorithm, send at least one parameter to each of the plurality of implied calculation threads to enable each to prematurely terminate execution, by identifying less than all possible of the plurality of implied orders from the associated subset, filter, based on 
Dependent claims 2-15 and 17-30 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and further refine the abstract idea of the independent claims and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,395,316. Although the claims at issue are not identical, they are not patentably distinct from each other because current claim 1 is entirely disclosed by the claim 1 of the issued patent.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Callaway US 2010/0017321 Adaptive Implied Spread Matching; Daley US 200/50171890 System and Method for Matching Trading Orders; Kavanaugh US 2005/0097027 Computer-implemented Method and Electronic System for Trading.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692